Opinion issued November20, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00441-CV
____________

MARIE F. LAIR, Appellant

V.

RIDGEGATE COMMUNITY IMPROVEMENT ASSOCIATION, INC.,
Appellee




On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 01-CV-118664




O P I N I O N
          This is an appeal from a judgment signed April 3, 2003.  Appellant has invoked
the jurisdiction of this Court by filing a notice of appeal, but she has not paid the
appellate filing fee.  On June 3, 2003, this Court ordered that unless, within 15 days
of the date of the order, appellant paid the appellate filing fee, his appeal would be
dismissed.  The 15 days have expired and appellant has not paid the appellate filing
fee.
          Accordingly, we dismiss the appeal.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Alcala.